Detailed Action

Objections

Claim(s) 1-15 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in lines 4-5 “inside of in a vicinity of each swimming pool”. The claim already recites in line 3 that the limitations are for each of the swimming pools. Therefore, the limitations recited in lines 4-5 does not need to repeat the phrase “for each swimming pool”. Lines 4-5 of the claim should be amended in the following way for clarity: “receiving sensor data from at least one sensor located inside or in a vicinity of the swimming pool”. For this reason, the claim is objected.  Appropriate correction is required.
Also, the claim recites in lines 7-8 “pertaining to a corresponding swimming pool”. The claim already recites in line 3 that the limitations are for each of the swimming pools. Therefore, lines 7 of the claim should be amended in the following way for clarity: “pertaining to the swimming pool”. For this reason, the claim is objected.  Appropriate correction is required.
Furthermore, the claim recites in line 10 “configured to analyze received sensor data and non-sensory data, of each of the swimming pools”. The limitation of receiving sensor data and non-sensory data was already defined in line 4 of the claim. Therefore, line 10 should recite “configured to analyze the received sensor data and non-sensory data, of each of the swimming pools”. For this reason, the claim is objected.  Appropriate correction is required.

In regards to claim(s) 2-9, the claim(s) is/are objected due to its/their dependency on objected claim 1.

In regards to claim 3, the claim recites in lines 3-7 a list of item. The last item of the list must be preceded by the word “and” or “or”. For this reason, line 5 should be amended in the following way: “pool, and”. For this reason, the claim is objected.  Appropriate correction is required.

In regards to claim 4, the claim recites in line 5 “parameters r for”. The letter “r” appears to be a typo and must be deleted. For this reason, the claim is objected.

In regards to claim 6, the claim recites in lines 2-4 a list. The last item of the list must be preceded by the word “and” or “or”. For this reason, line 3 should be amended in the following way: “substances[[,]] and a recommendation for”. For this reason, the claim is objected.  Appropriate correction is required.

In regards to claim 10, the claim recites in lines 6-11 “at least one server configured at least to: receiving..; receiving…; and applying”. Since each verb is preceded by the word “to”, each of the verbs should be written in present form. For this reason, the claim is objected.  Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “at least one server configured at least to: receive..; receive …; and apply”.

In regards to claim(s) 11-15, the claim(s) is/are objected due to its/their dependency on objected claim 10.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 and 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 9 “(ii) applying one or more machine learning algorithms”. The “(ii)” recited in the aforementioned limitation means that there is a first step before the step of applying. However, none of the limitations. before line 9 of the claim, recite a step with the number (i). Therefore, it is unclear if some limitations are missing in the claim. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “

In regards to claim(s) 2-9, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 2, the claim recites in line 3 “transmit the sensor data of the corresponding swimming pool”. Claim 1 defines a corresponding swimming pool and claim 2 also defines another corresponding swimming pool in line 2. Therefore, it is unclear if the limitation is referring to the pool defined in claim 1 or to the pool defined in claim 2. For this reason, the claim is indefinite.
Also, the claim recites in line 2 “the sensor data of a corresponding swimming pool”. The word “a” in front of the limitation of “corresponding swimming pool” means that the limitations was not previously defined, and the word “the” in front of the limitation(s) “sensor data” means that the limitation(s) was/were previously defined. Since the limitation of sensor data is referring to a limitation that was not previously defined, there is lack of antecedent basis for the limitation of sensor data and the claim is indefinite. 
The examiner has interpreted lines 1-4 of the claim in the following way in order to advance prosecution:
“The method of claim 1 further comprising providing, for each of the swimming pools, a local processing unit configured at least to receive the sensor data of the swimming pool and transmit the sensor data of the 

Also, claim 2 recites in lines 6 “corresponding sensor and non-sensory, adjusting and applying”. It appears that some words are missing in the claim because the sentence is grammatically incorrect. Therefore, it is unclear what the claim is reciting. For this reason, the claim is objected. 
The examiner has interpreted lines 5-7 of the claim in the following way in order to advance prosecution:
“wherein the one or more remote servers are configured to receive, for each of the swimming pools their corresponding sensor data and non-sensory data, and to adjust and apply 

In regards to claim 3, the claim recites in lines 1-2 “the non-sensory data to a corresponding swimming pool”. The word “a” in front of the limitation of “corresponding swimming pool” means that the limitations was not previously defined, and the word “the” in front of the limitation(s) “non-sensory data” means that the limitation(s) was/were previously defined. Since the limitation of non-sensory data is referring to a limitation that was not previously defined, there is lack of antecedent basis for the limitation of non-sensory data and the claim is indefinite.
The examiner has interpreted lines 1-2 of the claim in the following way in order to advance prosecution: “The method of claim 1, wherein [[the]] non-sensory data pertaining to a corresponding swimming pool is 

Also, the claim recites in lines 3-7 several times “the corresponding swimming pool”. Claim 1 defines a corresponding swimming pool and line 1 of claim 3 also defines a corresponding swimming pool. Therefore, it is unclear if the limitation is referring to the pool defined in claim 1 or to the pool defined in claim 3. For this reason, the claim is indefinite. If claim 1 is amended as shown in the objection of claim 1 above, the issue of claim 3, regarding “the corresponding swimming pool”, will be resolved without amending lines 3-7 of claim 3.

In regards to claim 4,  the claim recites in lines 5-6 “for the corresponding swimming pool”. Claim 1 defines a plurality of swimming pools. Therefore, it is unclear to which of the plurality of swimming pools the limitation of lines 5-6 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “for [[the]] a corresponding swimming pool”.

 In regards to claim 5, the claim recites in line 1 “said online interface accommodating”. The word “said” in front of the limitation(s) “online interface” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has assumed that the claim is dependent on claim 4 in order to advance prosecution.

In regards to claim 6, the claim recites in lines 1-2 “wherein the recommendations/control parameters for each one of the swimming pools include”. The word “the” in front of the limitation(s) “recommendations/control parameters for each one of the swimming pools” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has assumed that the claim is dependent on claim 4 in order to advance prosecution.
Also, the claim recites in lines 2-3 “the values for adding chemical or biological substances”. The word “the” in front of the limitation(s) “values for adding chemical or biological substances” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “[[the]] values for adding chemical or biological substances”.

In regards to claim 9,  the claim recites in lines 1-3 several times the limitation of “the corresponding swimming pool”. Claim 1 defines a plurality of swimming pools. Therefore, it is unclear to which of the plurality of swimming pools the limitations of lines 1-3 are referring. For this reason, the claim is indefinite. Based on the interpretation given to claim 1, as shown in the objection of claim 1 above, the examiner has interpreted claim 9 in the following way in order to advance prosecution:” The method of claim 1, wherein said sensor data, from the at least one sensor 

In regards to claim 12, the claim recites in line 3 “the corresponding swimming, and transmit to”.  It appears that some words are missing after the word “swimming”. Therefore, it is unclear what the claim is reciting. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the corresponding swimming pool, and transmit to”.

 In regards to claim 13,  the claim recites in lines 1-6 several times the limitation of “the corresponding swimming pool”. Claim 10 defines a plurality of swimming pools. Therefore, it is unclear to which of the plurality of swimming pools the limitations of lines 1-6 are referring. For this reason, the claim is indefinite.

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, and 4-13 of U.S. Patent No. 11,286,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the patent recite a method and a system for monitoring, analysis and maintenance of swimming pools, whereas the claims of the instant application are broader version of claim(s) of the patent as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the patent, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive to the broader claims as recited in the instant application.

Instant Application
17/674,584
US Patent
11,286,177
1. A method for monitoring, analysis and maintenance of swimming pools, said method comprising: 

for each of the swimming pools: 



receiving sensor data from at least one sensor located inside or in a vicinity of each swimming pool; 




receiving non-sensory data from at least one source, said non- sensory data being pertinent at least to planned activities pertaining to a corresponding swimming pool; and 

















(ii) applying one or more machine learning algorithms, configured to analyze received sensor data and non-sensory data, of each one of the swimming pools, for obtaining an optimal policy of maintenance of each one of the swimming pools for a predefined future period, based on analysis of received sensor data and non-sensory data.  
1. A method for monitoring, analysis and maintenance of swimming pools, said method comprising: 

for each of the swimming pools: 

(i) providing a local processing unit configured to: 

receive sensor data from at least one sensor located inside or in a vicinity of its corresponding swimming pool; said at least one sensor of the corresponding swimming pool comprising at least one spectrometric device for generating absorption data of a fluid sample; and 

receive non-sensory data from a plurality of sources, said non-sensory data being pertinent to at least one of: 

required maintenance procedures of the corresponding swimming pool, 

location and environmental conditions of the corresponding swimming pool, 

online weather forecasts and climatic data associated with the location of the corresponding swimming pool, and 

planned activities pertaining to the corresponding swimming pool; 

(ii) propagating said sensor data and said non-sensory data of each one of the swimming pools, to an online remote server; 

(iii) applying machine learning algorithms, at the online remote server, the online remote server being configured to incorporate all the propagated data, of each one of the swimming pools, including the sensor data and the non-sensory data of each one of the swimming pools, for obtaining an optimal policy of maintenance of each one of the swimming pools for a predefined future period, by estimating future influences of local weather behavior and planned activities of each one of the swimming pools, during the predefined future period, on values of chemical and/or biological substances within the predefined future period, per each swimming pool, and evaluating values of chemical or biological substances to be added to each swimming pool, based on the estimated future influences of each one of the swimming pools, such that, values of chemical and/or biological substances in each of the swimming pools are expected to be within predefined ranges by an end of said predefined future period; 

(iv) based on the obtained optimal policy of maintenance of each one of the swimming pools, providing recommendations, or control parameters for each one of the swimming pools; and 

(v) providing, for at least one user, an online interface to access said recommendation and/or control parameters for corresponding swimming pool.
2. The method of claim 1 further comprising providing a local processing unit configured at least to 

receive the sensor data of a corresponding swimming pool and 






transmit the sensor data of the corresponding swimming pool to one or more remote servers, 


wherein the one or more remote servers are configured to receive, for each swimming pool corresponding sensor and non-sensory, adjusting and applying the one or more machine learning algorithms.  


Parts of claim 1: (i) providing a local processing unit configured to: 


receive sensor data from at least one sensor located inside or in a vicinity of its corresponding swimming pool; said at least one sensor of the corresponding swimming pool comprising at least one spectrometric device for generating absorption data of a fluid sample; and 


(ii) propagating said sensor data and said non-sensory data of each one of the swimming pools, to an online remote server; 

(iii) applying machine learning algorithms, at the online remote server, the online remote server being configured to incorporate all the propagated data, of each one of the swimming pools, including the sensor data and the non-sensory data of each one of the swimming pools, for obtaining an optimal policy of maintenance of each one of the swimming pools for a predefined future period, by estimating future influences of local weather behavior and planned activities of each one of the swimming pools, during the predefined future period, on values of chemical and/or biological substances within the predefined future period, per each swimming pool, and evaluating values of chemical or biological substances to be added to each swimming pool, based on the estimated future influences of each one of the swimming pools, such that, values of chemical and/or biological substances in each of the swimming pools are expected to be within predefined ranges by an end of said predefined future period; 
3. The method of claim 1, wherein the non-sensory data pertaining to a corresponding swimming pool is further pertinent to at least one of: 

required maintenance procedures of the corresponding swimming pool, 

location and environmental conditions of the corresponding swimming pool, 

online weather forecasts and climatic data associated with the location of the corresponding swimming pool.  
Part of claim 1: receive non-sensory data from a plurality of sources, said non-sensory data being pertinent to at least one of: 


required maintenance procedures of the corresponding swimming pool, 

location and environmental conditions of the corresponding swimming pool, 

online weather forecasts and climatic data associated with the location of the corresponding swimming pool, and 
4. The method of claim 1 further comprising one or more of: 


providing recommendations, or control parameters for each one of the swimming pools via a remote server; 

providing, for at least one user, an online interface to access said recommendations and/or control parameters r for the corresponding swimming pool.  
Part of claim 1: (iv) based on the obtained optimal policy of maintenance of each one of the swimming pools, 

providing recommendations, or control parameters for each one of the swimming pools; and 

(v) providing, for at least one user, an online interface to access said recommendation and/or control parameters for corresponding swimming pool.
5. The method of claim 1, wherein said online interface accommodating at least one of: 

access to a comprehensive presentation of a specific pool's maintenance status and water quality parameters, 

notifications of pool status, 

warnings of malfunction, and recommendations for actions, 

recommendations for pool maintenance action priorities, 

access to a database of pool statistics, and 

training and management of pool maintenance personnel to accomplish an optimal pool maintenance policy, in view of big data accumulated from multiple pool sites.  
2. The method of claim 1, wherein said online interface accommodating at least one of: 

access to a comprehensive presentation of a specific pool's maintenance status and water quality parameters, 

notifications of pool status, 

warnings of malfunction, and recommendations for actions, 

recommendations for pool maintenance action priorities, 

access to a database of pool statistics, and 
training and management of pool maintenance personnel to accomplish an optimal pool maintenance policy, in view of big data accumulated from multiple pool sites.
6. The method of claim 1, wherein the recommendations/control parameters for each one of the swimming pools include at least one of: 

the values for adding chemical or biological substances, 

recommendation for maintenance of repairing or replacing pool system equipment or instruments.  
4. The method of claim 1, wherein the recommendations/control parameters for each one of the swimming pools include at least one of: 

the values for adding chemical or biological substances, 

recommendation for maintenance of repairing or replacing pool system instruments.
7. The method of claim 1 wherein the optimal policy for maintenance of the swimming pools includes a predefined target range of values of pool chemical and/or biological parameters.  
6. The method of claim 1 wherein the optimal policy for maintenance of the swimming pools includes a predefined range of values of pool chemical and/or biological parameters.
8. The method of claim 7 further comprising correcting rates for dosing chemical or biological substances, based on new reported events, by calculating an influence of said new reported events on a balance of chemical and biological parameters.  
5. The method of claim 4 further comprising correcting the values for adding chemical or biological substances, based on new reported events, by calculating an influence of said new reported events on a balance of chemical and biological parameters.
9. The method of claim 1, wherein said sensor data, from the at least one sensor of the corresponding swimming pool, are output signals outputted by said at least one sensor of the corresponding swimming pool.  
7. The method of claim 1, wherein said sensor data, from the at least one sensor of the corresponding swimming pool, is raw data comprising received output signals of said at least one sensor of the corresponding swimming pool.
10. A system for monitoring, analysis and maintenance of water and equipment in swimming pools, the system comprising at least: 









(i) at least one sensor at each swimming pool, configured to sense at least one characteristic of the corresponding swimming pool and output sensor data associated with the corresponding swimming pool; and 

















(ii) at least one server configured at least to: receiving sensor data from the at least one sensor of each swimming pool; receiving non-sensory data from at least one source, said non-sensory data being pertinent at least to planned activities pertaining to a corresponding swimming pool; and applying one or more machine learning algorithms, configured to analyze received sensor data and non-sensory data, of each one of the swimming pools, for obtaining an optimal policy of maintenance of each one of the swimming pools for a predefined future period, based on analysis of received sensor data and non-sensory data.  
8. A system for comprehensive monitoring, analysis and maintenance of water and equipment in swimming pools, the system comprising: 

a local processing unit for each of the swimming pools, the local processing unit of each of the swimming pools being configured for monitoring and accumulating data associated with its corresponding swimming pool, the local processing unit of each of the swimming pools being configured to receive: 

sensor data from at least one sensor of the corresponding swimming pool, the sensor data comprising at least: a spectrometric device for generating absorption data of a fluid sample, 

non-sensory data from a plurality of sources, said non-sensory data being pertinent to at least one of: 

required maintenance procedures of the corresponding swimming pool, 

location and environmental conditions of the corresponding swimming pool, 

planned activities pertaining to the corresponding swimming pool, and 

weather forecast and climatic data associated with location of the corresponding swimming pool, and 

an online server configured to receive the sensor data and non-sensory data from said local processing unit of each one of the swimming pools, applying machine learning algorithms to incorporate and analyze said sensor data and non-sensory data, for each swimming pool, and obtain an optimal policy for pool maintenance of each swimming pool, based on analysis of the sensor and non-sensory data of the corresponding swimming pool, and providing an online interface for at least one user of the corresponding swimming pool, 

wherein the optimal policy, of each one of the swimming pools, is achieved by estimating future influences of weather behavior and planned activities of the corresponding swimming pool, on values of chemical and/or biological substances in the corresponding swimming pool, within a predefined future period and evaluating values of chemical and/or biological substances to be added to the corresponding swimming pool, based on the estimated future influences of each one of the swimming pools, such that, the values of chemical or biological substances in each one of the corresponding swimming pools are within predefined range at an end of the predefined future period.
11. The system of claim 10 further comprising a user interface configured to perform at least one of: 

access a comprehensive presentation of a specific pool's maintenance status and water quality parameters, 

notifications of pool status, 

warnings of malfunction, and recommendations for actions, 

recommendations for pool maintenance action priorities, 

access to a database of pool statistics, and 

training and management of pool maintenance personnel to accomplish an optimal pool maintenance policy, in view of big data accumulated from multiple pool sites.  
9. The system of claim 8, wherein said online interface accommodates at least one of: 


access to a comprehensive presentation of a specific pool's maintenance status and water quality parameters, 

notifications of pool status, 

warnings of malfunction, and recommendations for actions, 

recommendations for pool maintenance action priorities, 

access to a database of pool statistics, and 

training and management of pool maintenance personnel to accomplish an optimal pool maintenance policy, in view of big data accumulated from multiple pool sites.
12. The system of claim 10 further comprising a local processing unit for each one of the swimming pools, wherein each local processing unit is configured to 




receive the sensor data of the corresponding swimming and 







transmit to the at least one server, located remotely from the swimming pools, the received sensor data of the corresponding swimming pool and/or analysis results of the corresponding swimming pool, resulting from analysis of the sensor data and/or of the non- sensory data of the corresponding swimming pool, 






wherein the receiving of sensor data and/or analysis results are obtained and transmitted to the at least one server in a continuous and/or periodic manner.  
Part of claim 1: a local processing unit for each of the swimming pools, the local processing unit of each of the swimming pools being configured for monitoring and accumulating data associated with its corresponding swimming pool, the local processing unit of each of the swimming pools being configured to receive: 

sensor data from at least one sensor of the corresponding swimming pool, the sensor data comprising at least: a spectrometric device for generating absorption data of a fluid sample, 

non-sensory data from a plurality of sources, said non-sensory data being pertinent to at least one of: 

an online server configured to receive the sensor data and non-sensory data from said local processing unit of each one of the swimming pools, applying machine learning algorithms to incorporate and analyze said sensor data and non-sensory data, for each swimming pool, and obtain an optimal policy for pool maintenance of each swimming pool, based on analysis of the sensor and non-sensory data of the corresponding swimming pool, and providing an online interface for at least one user of the corresponding swimming pool, 

10. The system of claim 8, wherein the local processing unit of each of the swimming pools, is configured to accumulate and monitor said sensor data in a continuous manner.
13 . The system of claim 10, wherein each optimal policy of each swimming pool for a specific future time period includes recommendations for maintenance of the corresponding swimming pool, the recommendations pertaining to at least one of. 

values for adding chemical or biological substances, and/or recommendations for maintenance of repairing or replacing instruments or equipment of the corresponding swimming pool.  
11. The system of claim 8, wherein each optimal policy of each swimming pool for a specific future time period includes recommendations for maintenance of the corresponding swimming pool, the recommendations include at least one of: 

the values for adding chemical or biological substances, recommendations for maintenance of repairing or replacing pool systems instruments.
14. The system of claim 13, wherein the optimal policy for maintenance of each swimming pools is defined by predefined target range of values of pool chemical and biological parameters.  
12. The system of claim 8 wherein the optimal policy for maintenance of each swimming pools is defined by predefined range of values of pool chemical and biological parameters.
15. The system of claim 13 further comprising a decision module configured for correcting the values for adding chemical or biological substances, based on new reported events, by calculating an influence of one of said new reported events on balance of pool chemical and biological parameters.  
13. The system of claim 8 further comprising a decision module configured for correcting the values for adding chemical or biological substances, based on new reported events, by calculating an influence of one of said new reported events on balance of pool chemical and biological parameters.




	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 7, 9, 10, 12, and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Duchamp et al (US-2012/0158336) in view of Tummala et al. (US-10,261,718) and Flipr (Flipr Plunges into the Heart of the Las Vegas CES 2017 with its predictive Connected Object for Swimming Pool Maintenance).

In regards to claim 1, Duchamp teaches a method for monitoring, analysis and maintenance of swimming pools [fig. 1 elements 11, 13, 15 and 17, par. 0001, par. 0016 L. 1-5, par. 0039]. Duchamp further teaches that for each of the swimming pools sensor data is received from at least one sensor located inside or in a vicinity of the swimming pool [fig. 1 elements 21, 23, 25 and 27, par. 0016 L. 5-8, par. 0028-0031]. Also, Duchamp teaches that for each of the swimming pools non-sensory data is received from at least one source [par. 0015 L. 6-8, par. 0019 L. 3-9, par. 0023, par. 0032, par. 0061 L. 1-12]. Furthermore, Duchamp teaches that the method comprises applying one or more algorithms, configured to analyze the received sensor data and non-sensory data, of each one of the swimming pools, for obtaining an optimal policy of maintenance of each one of the swimming pools for a predefined future period, based on analysis of received sensor data and non-sensory data [par. 0036 L. 1-8, par. 0037 L. 1-6, par. 0039, par. 0041 L. 5-17].  
Duchamp teaches that the non-sensory data can be pertinent to current activities pertaining to the swimming pool [par. 0032 L. 1-6, par. 0061 L. 1-12]. However, the combination does not teach that the activities are planned activities.
On the other hand, Tummala teaches the concept of scheduling an action in a system for a predefined future period based on past, current and planned activities in the system [col. 2 L. 30-37 (scheduling an action for the future), col. 3 L. 1-5, L. 19-23 and L. 32-42]. This teaching means that the non-sensory data can be pertinent to planned activities.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Tummala’s teachings of also taking into account planned activities to perform an action in the system in the method taught by Duchamp because it will permit the system to better predict future condition of the swimming pool and take preventive actions.
The combination of Duchamp and Tummala teaches applying one or more algorithms to analyze sensor and non-sensory data and to obtain the optimal policy of maintenance of the swimming pools [see Duchamp par. 0036 L. 1-8, par. 0037 L. 1-6, par. 0039, par. 0041 L. 5-17, see Tummala col. 2 L. 30-37, col. 3 L. 32-42]. However, the combination does not teach that the one or more algorithms comprise machine learning.
On the other hand, Flipr teaches that machine learning algorithms can be used to analyze the sensor and non-sensory data [pg. 2 L. 1-8].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Flipr’s teachings of using machine learning algorithms to analyze the data in the method taught by the combination because it will permit the system to improve over time and to obtain better optimal policies for the swimming pools.

In regards to claim 2, the combination of Duchamp, Tummala and Flipr, as applied in the rejection of claim 1 above, further teaches providing, for each of the swimming pools, a local processing unit configured at least to receive the sensor data of the swimming pool and transmit the sensor data of the swimming pool to one or more remote servers [see Duchamp fig. 1 element 30 (server), fig. 2 elements  21 (local processing) and 30 (server), par. 0018 L. 1-3, par. 0027, par. 0053 L. 1-6, par. 0051 L. 2-6, par. 0055 L. 6-16]. Also, the combination teaches that the one or more remote servers are configured to receive, for each of the swimming pools their corresponding sensor data and non-sensory data, and to adjust and apply the one or more machine learning algorithms [see Duchamp par. 0023 par. 0027, par. 0032 L. 1-6, par. 0036 L. 1-8, par. 0037 L. 1-6, par. 0039, par. 0041 L. 5-17, see Flipr pg. 2 L. 1-8].  

In regards to claim 3, the combination of Duchamp, Tummala and Flipr, as applied in the rejection of claim 1 above, further teaches that  non-sensory data pertaining to a corresponding swimming pool is pertinent to at least one of: location and environmental conditions of the corresponding swimming pool [see Duchamp par. 0019 L. 3-9], and online weather forecasts and climatic data associated with the location of the corresponding swimming pool [see Duchamp par. 0015 L. 3-7, par. 0063 L. 1-9]. 

In regards to claim 7, the combination of Duchamp, Tummala and Flipr, as applied in the rejection of claim 1 above, further teaches that the optimal policy for maintenance of the swimming pools includes a predefined target range of values of pool chemical and/or biological parameters [see Duchamp par. 0041]. 

In regards to claim 9, the combination of Duchamp, Tummala and Flipr, as applied in the rejection of claim 1 above, further teaches that the processor receives the sensor signals output by the at least one sensor [see Duchamp fig. 3 elements 35, 361, 362 and 363, par. 0055 L. 6-17]. This teaching means that sensor data from the at least one sensor are output signals outputted by said at least one sensor. 

In regards to claim 10, the combination of Duchamp, Tummala and Flipr, as shown in the rejection of claims 1 and 2 above, teaches a method that performs the claimed functions using the claimed electronic components. Therefore, the combination also teaches the claimed system. 

In regards to claim 12, the combination of Duchamp, Tummala and Flipr, as applied in the rejection of claim 10 above, further teaches that each of the swimming pools comprises a local processing unit configured to receive the sensor data of the swimming pool and to transmit to the at least one server, located remotely from the swimming pools, the received sensor data of the corresponding swimming pool [see Duchamp fig. 1 element 30 (server), fig. 2 elements  21 (local processing) and 30 (server), par. 0018 L. 1-3, par. 0027, par. 0053 L. 1-6, par. 0051 L. 2-6, par. 0055 L. 6-16]. Also, the combination teaches the receiving of sensor data is obtained and transmitted to the at least one server in a periodic manner [see Duchamp par. 0033 L. 1-5].  

In regards to claim 14, the combination of Duchamp, Tummala and Flipr, as shown in the rejection of claim 7 above, teaches the claimed limitations.

Claim(s) 4-6, 8, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duchamp et al (US-2012/0158336) in view of Tummala et al. (US-10,261,718) and Flipr (Flipr Plunges into the Heart of the Las Vegas CES 2017 with its predictive Connected Object for Swimming Pool Maintenance) as applied to claim 1 above, and further in view of Miller (US-9,834,451).

In regards to claim 4, the combination of Duchamp, Tummala and Flipr, as applied in the rejection of claim 1 above, does not teach providing recommendations, or control parameters for each one of the swimming pools via a remote server; providing, for at least one user, an online interface to access said recommendations and/or control parameters r for the corresponding swimming pool.
On the other hand, Miller teaches providing recommendations parameters for each one of the swimming pools via a remote server [col. 2 L. 43-44, col. 4 L. 63-67, col. 8L. 50-56]. Furthermore, Miller teaches providing, for at least one user, an online interface to access said recommendations for a corresponding swimming pool [fig. 1 element 104, fig. 13-15, col. 8 L. 50-56, col. 9 L. 42-52].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Miller’s teachings of providing recommendation and an online interface to access those recommendations in the method taught by the combination because it will permit a user of a pool to know when an issue with the pool exists and how to correct it.

In regards to claim 5, the combination of Duchamp, Tummala, Flipr and Miller, as applied in the rejection of claim 4 above, further teaches that said online interface accommodating at least one of: access to a comprehensive presentation of a specific pool's maintenance status and water quality parameters, notifications of pool status, warnings of malfunction, and recommendations for actions and access to a database of pool statistics [see miller fig. 13-15, col. 4 L. 62-67, col. 8 L. 50-56, col. 9 L. 42-52].  

In regards to claim 6, the combination of Duchamp, Tummala, Flipr and Miller, as applied in the rejection of claim 4 above, further teaches that the recommendations for each one of the swimming pools include values for adding chemical or biological substances [see Miller col. 4 L. 62-67, col. 9 L. 42-52].

In regards to claim 8, the combination of Duchamp, Tummala and Flipr, as applied in the rejection of claim 1 above, does not teach correcting rates for dosing chemical or biological substances, based on new reported events, by calculating an influence of said new reported events on a balance of chemical and biological parameters.  
On the other hand, Miller teaches that the system can improve the calculation of substance to be added based on new information/events received at a server [col. 9 L. 19-32 and L. 35-41, col. 11 L. 30-41]. This teaching means that the method comprises correcting rates for dosing chemical or biological substances, based on new reported events, by calculating an influence of said new reported events on a balance of chemical and biological parameters.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Miller’s teachings of improving the calculations of substances to be added based on new received information in the method taught by the combination because it will permit the system to improve the calculation of how much of a substance must be added to place the pool in a desired state.

In regards to claim 11, the combination of Duchamp, Tummala, Flipr and Miller, as shown in the rejection of claim 5 above, teaches the claimed limitations.

In regards to claim 13, the combination of Duchamp, Tummala, Flipr and Miller, as shown in the rejection of claims 4 and 6 above, teaches the claimed limitations.

In regards to claim 15, the combination of Duchamp, Tummala, Flipr and Miller, as shown in the rejection of claim 8 above, teaches the claimed limitations.

Other Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shalon et al. (US-10,604,954) teaches a system to monitor swimming pool and to determine an optimal policy based on sensor and non-sensory data [col. 1 L. 23-26].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685